In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00051-CV
                                                ______________________________
 
 
 
                 IN THE INTEREST OF
A.P., G.P., AND L.P., CHILDREN
 
 
                                                                                                  

 
 
                                       On Appeal from the 336th
Judicial District Court
                                                             Fannin County, Texas
                                                       Trial Court
No. FA-10-39888
 
                                                   
                                               
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            The sole appellant in this case,
Bonnie Ruth Allen-Pieroni, has represented to this Court that she wishes to
dismiss her appeal.  See Tex. R. App. P.
42.1.
            We further note that Allen-Pieroni
has not paid the filing fee for this appeal, and has made no claim of
indigency.  See Tex. R. App. P.
app. C(B)(1); 20.1.  On July 25, 2011, we
contacted Allen-Pieroni by letter, giving her an opportunity to cure her
failure to pay the appellate fees and warning her that if we did not receive an
adequate response within ten days, this appeal would be subject to dismissal
for want of prosecution.  See Tex.
R. App. P. 42.3(b), (c).
            In response, we received a letter
stating that she wished to dismiss the appeal.
            We dismiss the appeal.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          August 8, 2011
Date Decided:             August 9, 2011